The opinion of the court was delivered by
Smith, J.:
The plaintiffs below sought to enhance their damages by alleging and offering testimony to show that the cause of the breach of contract on the part of the ice company was that the latter had agreed to deliver all the ice manufactured by it to another company in violation of the anti-trust laws. The motive which actuated the defendants below in violating their contract with the Wylies was an immaterial consideration. The ice company, having refused to deliver ice as it agreed, was guilty of a violation of its contract and liable for such damages to the plaintiffs below as they suffered by the breach. The intent with which the contract was violated did not furnish a cause of action,’but the fact of the breach, disassociated from the reasons for it. The wilfulness of a party in refusing to carry out a contract does not in any way change the rule of damages. It is the same whether the breach results from mistake, accident, or inability to perform it, or whether it be wilful and malicious. (3 Par. Cont. 166; Stranahan Co. v. Coit, 55 Ohio St. 398-407, 45 N. E. 634.)
The failure of the defendants below to furnish ice as they agreed gave a cause of action to the obligees in the contract. The breach was then complete. That *108there was a trust or combination formed by the defendants below and another ice company was a matter collateral to and apart from the affirmative acts of defendants below in violating the contract. While the formation of such combination might have furnished a reason for the breach, such cause could not be inquired into in an action for damages resulting from it. The cause or motive was not the foundation of the right of action. (National Distilling Co. v. Cream City Importing Co., 86 Wis. 352, 56 N. W. 864.)
It follows from this that no recovery could be had for attorneys’ fees, and that evidence concerning the motives which induced the defendants below to violate their agreement to deliver ice was improperly received. The inquiry should have been confined solely to the amount of damages suffered by the plaintiffs below by a failure to receive the quantities of ice which the company agreed to furnish during the season.
The trial court gave the following instruction to the jury:
“You are instructed that, if you find from the evidence that the plaintiffs sold ice to joint-keepers to be used in connection with the business of selling beer, whisky, or wines, or any other intoxicating liquors, and that they, or either of them, expected after May 1, 1898, to sell ice to joint-keepers to be used in connection with their business as aforesaid, with the knowledge of the use of such ice in said business, and the same was to be out of ice which they allege the Crystal Ice Company agreed to furnish them, then said business of furnishing such ice to such joint-keepers was tainted with illegality, and they cannot recover in this action, for any such ice they intended or expected to sell or would have sold to said joint-keepers.”
We do not think it concerned the defendants below what disposition the plaintiffs would have made of the *109ice. The contract to furnish and receive it, made between the parties to this action, was in no manner tainted with illegality.' The commodity contracted about was a legitimate article of commerce.
“One party to the action, when called upon to answer for the consequences of his own wrongful act done to the other, cannot allege or reply the separate or distinct wrongful act of the other, done not to himself nor to his injury, and not necessarily connected with, or leading to, or causing or producing the wrongful act complained of.” (Button v. The Town of Wauwatosa, 29 Wis. 21, 26, 9 Am. Rep. 534.)
The defendants below cannot excuse themselves and obtain immunity from their own wrongful acts by showing that the plaintiffs might have been guilty of some other and independent wrong or violation of law had the ice been delivered to them. The agreement between the parties to this action contained nothing to the effect that the ice contracted to be delivered was to be used for illegal purposes. To support their action for damages the plaintiffs below alleged the breach of a contract, lawful in all respects. (Waters v. Railroad, 110 N. C. 338, 14 S. E. 802, 16 L. R. A. 834; Gray v. W. U. Telegraph Co., 87 Ga. 350, 13 S. E. 562, 14 L. R. A. 95; Hardy v. Stonebraker, 31 Wis. 640.)
Assume that plaintiffs below at the time the contract was made had paid the ice company in advance for all the ice they needed during the summer. Upon failure of the company to deliver the ice, could it, when sued for a return of the money paid, defend on the ground that the Wylies intended to sell the ice for unlawful purposes? Certainly not. In this case the contemplated illegal acts of the plaintiffs below had no relation to the obligation of the ice company to perform its contract. (Wood v. Erie Rail-*110way Company, 72 N. Y. 196-200, 20 Am. Rep. 125.) In the case cited it was said:
“A wrong-doer is not protected in the invasion of the rights of another, because such a party happens to be transacting business in violation of a special statute.”
The court further instructed the jury that the plaintiffs below might recover damages sustained by them in purchasing materials to be used in carrying on the ice business, said damages being limited to the difference in value of the property bought after the contract to furnish ice was entered into and the value of the same at the time the contract was violated. We think that if the plaintiffs below recover the profits lost they are lully compensated. If the contract had Ijeen carried out the gain would have been the profits of the business for the season. In that case the material, wagons, etc., would have been on hand. The procuring of wagons, harness, etc., to handle the ice should be treated as an investment made in the business out of which the profits were to come. (Fontaine v. Baxley, 90 Ga. 416, 17 S. E. 1015.)
The judgment of the court below will be reversed, and the cause remanded for a new trial.
All the Justices concurring.